Citation Nr: 1403455	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-10 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a digestive disorder, claimed as gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a low back disorder, claimed as low back injury with radiculopathy.

4.  Entitlement to service connection for subjective sexual dysfunction, claimed as secondary to the lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1985 and from January 2003 to January 2005.  She also had approximately 17 years of inactive service prior to January 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by Department of Veterans Affairs (VA) Regional Offices (RO).

In February 2012, the Board, among other things, denied service connection for the above four issues.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Joint Motion for Remand (JMR), the Secretary and the Veteran's representative agreed to vacate and remand the Board's February 2012 decision to the extent that it denied service connection for the above four issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The January 2013 JMR found the February 2007 VA examinations inadequate either because they failed to discuss certain evidence and/or because the examiners failed to provide an adequate explanation for their conclusions.  The Board was directed to obtain a new VA examination.  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Ask the Veteran to identify any additional treatment records she considers to be relevant to her claims and attempt to obtain copies of these records.  

2.  After undertaking the above development to the extent possible, provide the Veteran an examination to address whether her claimed conditions were incurred in or aggravated by service.  

	a.) With respect hypertension, the examiner should address the following: 

	i.)  Is it at least as likely as not that the Veteran's hypertension was directly caused by either of her periods of active duty service? 

	ii.)  If the Veteran's hypertension is considered to have pre-existed either of her periods of active duty service, is it at least as likely as not that it was aggravated (permanently worsened) by that service?

	b.) Regarding a digestive disorder, the examiner should address the following:   

	i.)  What are the diagnoses of all of the Veteran's current digestive disorders?

	ii.)  Is it at least as likely as not that any of the Veteran's current digestive disorders, including nonulcerative dyspepsia, were directly caused by either of her periods of active duty service? 

	iii.)  If any of the Veteran's digestive disorders are considered to have pre-existed either of her periods of active duty service, is it at least as likely as not that it was aggravated (permanently worsened) by that service?

	iv.)  In addressing these questions, the examiner should discuss the potential relationship, if any, between the in-service GERD and abdominal complaints and the diagnosis of nonulcerative dyspepsia by the February 2007 VA examiner; and the December 2003 Post-Deployment Health Assessment which included the Veteran's claims that her health got worse during her deployment including because of abdominal pain.

	c.) Regarding low back disability, the examiner should address the following:  

	i.)  What are the diagnoses of all of the Veteran's current low back disorders? 

	ii.)  Is it at least as likely as not that any of the Veteran's current low back disorders were directly caused by either of her periods of active duty service? 

	iii.)  If any of the Veteran's low back disorders are considered to have pre-existed either of her periods of active duty service, is it at least as likely as not that it was aggravated (permanently worsened) by that service?

	iv.)  In addressing these questions, the examiner should discuss the May 2004 service treatment records that document the Veteran's complaints and treatment for low back pain following a fall, and the December 2003 Post-Deployment Health Assessment which included her claims that she had low back pain during her second period of active duty.  

	d.) Regarding sexual dysfunction, the examiner should address the following:  

	i.)  What are the diagnoses of all of the Veteran's current sexual dysfunctions? 

	ii.)  Is it at least as likely as not that any of the Veteran's current sexual dysfunctions were directly caused by either of her periods of active duty service?

	iii.)  Is it at least as likely as not that any of the Veteran's current sexual dysfunctions were caused or aggravated by another disability including her low back disorder?

	iv.)  If any of the Veteran's sexual dysfunction pre-existed either of her periods of active duty service, is it at least as likely as not that it was aggravated (permanently worsened) by that service?

In providing the above opinions the examiner must include a detailed reason for them with citation to relevant evidence found in the claims file and/or controlling medical literature as needed.   

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

If the examiner should use the words "Medical Therapy" as part of the diagnosis, what that expression is intended to convey should be explained.  

If more than one examination/examiner is needed to obtain the opinions requested, the actions necessary to provide that should be accomplished.  

3.  After undertaking any further development as may become indicated by the results of the actions requested above, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

